Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Ellis on 2/17/2022.

The application has been amended as follows: 
Upon review of the NOA, it was noticed  that claim 1 has a discrepancy that we would like to correct. Specifically, in the NOA, in claim 1:
where it says “and from the aromatic diamine” should be changed to “or derived from the aromatic diamine”. 
Hence the claim 1 should read as follows:
1. A polyamide-imide film which is a copolymer of an aromatic diamine, an aromatic dianhydride, a first aromatic dicarbonyl compound, and a second aromatic dicarbonyl compound,
wherein the aromatic diamine is 2,2’-bis(trifluoromethyl)-4,4’-diaminodiphenyl (TFDB),
wherein the aromatic dianhydride is 2,2-bis(3,4-dicarboxyphenyl)hexafluoropropane dianhydride (6-FDA),  wherein the first aromatic dicarbonyl compound is terephthaloyl chloride (TPC),  and 

an imide unit derived from the aromatic diamine and the aromatic dianhydride; and
an amide unit derived from the aromatic diamine and the first aromatic dicarbonyl compound or derived from the aromatic diamine and the second aromatic dicarbonyl compound,
wherein the amide unit accounts for 50 to 80 mol % of total 100 mol % of the units of the copolymer, and 
wherein the amide unit of 100 mol % comprises 50 to 70 mol % of a unit derived from the second aromatic dicarbonyl compound.

Note that the rest of Amendments in the Office Action issued on 2/2/2022  are correct. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765